ON MOTION FOE REHEARING.
HAWKINS, Judge.
The County Attorney of Collin County has filed a motion for the State in which it is urged that we were in error in our original opinion of reversal. The motion called for a further review of the facts. We are led to *112believe the jury may have' thought appellant’s purpose in going to Craddock’s house was reprehensible to a degree which rendered it difficult for them to act with unbiased judgment in the premises. After again giving careful scrutiny to the facts we are still of opinion that they do not support a verdict which must necessarily carry with it a finding that appellant intended to kill Craddock.
The motion for rehearing is overruled.

Overruled.